DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes applicant’s response to the 112 rejection in parent application 16/339439, notably that the processor need not be limited to the actual functions claims, but rather can use any functions in order to produce a waveform with an amplitude or frequency that is limited by the claimed functions (remarks in parent application 16/339439 filed 2-4-2020, page 9).  The examiner withdraws the 112 rejections and notes that the first and second input waves as claimed and as characterized in applicant’s remarks need only comprise a particular amplitude and frequency in order to read on the claims as written (noting that, for example, audio signals may comprise any number of sinusoids, each of which comprise a respective frequency and a set of amplitudes with respect to time).

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10909967. Although the claims at issue are not identical, they are the application claim 1 claims a broader version of the same apparatus claimed in the patent claim 1, where the first and second input wave generators claimed in the patent claim 1 output waves with amplitudes that are respectively each a function of 1/(2*sin(A*t)) as it would be obvious to one skilled in the art that an amplitude can be represented as one for the purpose of using a known amplitude that is representable by a sinusoid which by definition varies from -1 to 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,11, 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margalit (US 20160345104 A1).

As per claims 1,11, Margalit discloses an apparatus for interference based wave synthesis of an output wave, the apparatus comprising: 
a first input wave generator 303, fig. 3; 
a second input wave generator 304; and
 a signal processor 301 configured to: 
receive (receiving) information defining output wave characteristics (the target audio output, para. 23 is received by the signal processor), said output wave characteristics comprising at least an output wave frequency B, and an output signal since for a given power the audio amplitude is approximately doubled”, this is further shown in fig. 2, where the sound pressure is directly proportional to the amplitudes of the first and second input signals and the target signal) where the amplitude M of the target wave is doubled compared to the respective amplitudes of the first and second input waves ); 
determine (determining) a constant value A (determining the frequency of modulation signal 333 or 334); 
drive the first input wave generator to generate (generating) a first input wave, wherein said first input wave has: a frequency/first frequency value of (A + B) (para. 23, the sum of frequencies produced by shutter 303), with an amplitude/amplitude value that is (noting applicant’s remarks as noted above in the examiner’s comments) a function of M/ (2*sin(A*t)), (the amplitude can comprise values that are a function of M/(2*sin(A*t) ), because signals 323 and 324 are selected so that a target signal is achieved, para. 23, with a target signal comprising by definition an amplitude and a frequency, where the complete set of amplitudes at a frequency are completely representable by a sine, cosine or secant in combination with a coefficient times a variable time value, further noting that a sinusoid comprises by definition, amplitudes/amplitude values at all points between a peak amplitude and a negative peak amplitude, including amplitudes at ½ the peak amplitude as a sinusoid at a particular frequency is a variation in amplitude over time, further since the amplitude of the output signal is M, and the amplitude of the input signal is a function of M/ 

 and drive the second input wave generator to generate (generating) a second input wave, wherein said second input wave has: a frequency/frequency value of (A - B) (para. 23, the difference of frequencies produced by shutter 304 to produce signal 324/second input wave, additionally, first input wave 323 also has a frequency at A-B as a difference of frequencies as per para. 23), and an amplitude/amplitude value that is generated based on implementing (noting applicant’s remarks as noted above in the examiner’s comments) a function of M/ (2*sin(A*t)) ((the amplitude can comprise values that are a function of M/(2*sin(A*t)), because signals 323 and 324 are selected so that a target signal is achieved, para. 23, with a target signal comprising by definition an amplitude and a frequency, where the complete set of amplitudes at a frequency are completely representable by a sine, cosine or secant in combination with a coefficient times a variable time value as noted in the above paragraph)).  However, Margalit does not specify the actual amplitude values, including 1 or a multiple of 1.
Margalit discloses that the modulating signals which set the amplitude are sinusoidal functions as per para. 23.  It would have been obvious to one skilled in the art that the actual amplitude values could comprise values representable by 1 or a multiple of 1 as a sinusoid by definition varies from 1 to -1, for the purpose of using an amplitude representable by a sinusoid.


claim 18, it is rejected as per the claim 1 rejection, where the recited functions requires a processor with nontransitory memory and software/computer readable program code in order to be implemented.

As per claims 2,12, the signal processor is configured to: drive the first input wave generator to generate the first input wave, such that said first input wave has an amplitude/amplitude value that is equal to M/(2*sin(A*t)); and drive the second input wave generator to generate the second input wave, such that said second input wave has an amplitude/amplitude value that is equal to M/ (2*sin(A*t)). (para. 23, since the first and second input waves/modulation signals are sinusoidal, and since, the sum of frequencies corresponds to twice the modulation signal, the first and second input waves have amplitudes equal to M/ (2*sin(A*t)) since they have equal amplitudes as per the relationships shown in para. 35-37 and are used to create a low band signal in the output audio, additionally as recited in para. 30 and as shown in fig. 2 as noted in the claim 1 rejection, where para. 38 specifies that frequency modulation can be used instead of amplitude modulation).

As per claims 3,13,  the first input wave generator is configured to define a first wave output path, and the second input wave generator is configured to define a second wave output path (the paths of each of signals 323 and 324), such that the first input wave and the second input wave interfere with each other within an interference region defined by an intersection of the first wave output path and the second wave output path (the waves interfere with each other in an interference region defined by 

As per claims 4,14, since the output wave only comprised the sinusoids in the low band, with the high band frequencies not included as per para. 35-37, and noting para 42 in applicant’s specification, the output wave generated by interference of the first input wave and the second input wave satisfies the waveform expression cos B = (sin(A + B) + sin(A - B))/(2 sin A), where the output wave frequency/frequency value B is expressible by said expression, noting applicant’s remarks and examiner’s comments cited above.

As per claims 5,15, since the output wave only comprised the sinusoids in the low bad, with the high band frequencies not included as per para. 35-37, and noting para 42 in applicant’s specification, the output wave generated by interference of the first input wave and the second input wave satisfies the waveform expression cos B =sin B = (sin(A + B) - sin(A - B))/(2 cos A), where the output wave frequency/frequency value B is expressible by said expression, noting applicant’s remarks and examiner’s comments cited above.

As per claims 6,16, since the output wave only comprised the sinusoids in the low bad, with the high band frequencies not included as per para. 35-37, the output wave generated by interference of the first input wave and the second input wave satisfies the waveform expression cos B = (cos(A + B) + cos(A - B))/(2 cos A), where the output wave frequency/frequency value B is expressible by said expression, noting applicant’s remarks and examiner’s comments cited above.


As per claims 7,17, since the output wave only comprised the sinusoids in the low bad, with the high band frequencies not included as per para. 35-37, the output wave generated by interference of the first input wave and the second input wave satisfies the waveform expression sin B = (cos(A - B) - cos(A + B))/(2 sin A), where the output wave frequency/frequency value B is expressible by said expression, noting applicant’s remarks and examiner’s comments cited above.


As per claim 8, the first input wave generator comprises a first input wave generating surface 302, fig. 3, and the second input wave generator comprises a second input wave generating surface 304, wherein said first input wave generating surface and said second input wave generating surface are positioned to face each other (facing each other as shown in Fig. 3).

As per claim 9, frequency B is a frequency within a 20 Hz to 200 Hz range (para. 15, the sub 100 Hz range acoustic signals), and each of frequency/frequency value (A+B) and frequency (A-B) is a frequency/frequency value within a 20,000 Hz and 20 MHz range (para. 16, the ultrasound region is all frequencies higher than 20KHz, and a carrier frequency at 50KHz, para. 22).

claim 10, the apparatus is a speaker (abstract).



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 28, 2022